*267
By the Court

Warner, J.
delivering the opinion.
In this case it appears, a motion was made to dissolve the injunction granted to stay waste, on the ground that the jury, on the first trial of the cause, had returned a verdict for the defendant. The counsel for the complainants in the bill, resisted the motion to dissolve, on the ground that they were entitled, under the statute, to another trial on the appeal, before another jury; and that they had not had time to enter an appeal, the verdict of the jury having just been returned. The record discloses the fact, that an apppeal was entered by the complainants in the bill, as provided by the statute. The Court below,however, was of the opinion that the finding of the jury, upon the first trial of the cause for the defendant, operated as a dissolution of the injunction as a matter of course, and granted the motion to dissolve it; to which decision of the Court the complainants excepted, and now assign the same for error in this Court.
By the Act 0/1799 it is declared, “in case either party shall be [1.] dissatisfied with the verdict of the jury, then, and in all such cases, either party may, within four days after the adjournment of the court in which such verdict was obtained, enter an appeal in the clerk’s office of such court as matter of right; provided the person so appealing shall, previous to obtaining such appeal, pay all costs which may have arisen on the former trial, and give security for the eventual condemnation money, except executors and administrators, who shall not be compelled to give security.” Hotchkiss, 600. By the constitution and laws of this State, equity causes, after the same have been set down for trial, are to be tried by a special jury. The Act of 21th December, 1843, declares, “ in all cases hereafter to be tried in the Superior Courts of this State, on the equity side thereof, either party who may be dissatisfied with the verdict of the jury, may enter an appeal in like manner, and under the same limitations and conditions, as are prescribed in cases at common law, which appeal shall be tried by a special jury, under the provisions governing common law cases.” Hotchkiss, 682. If the jury had returned a verdict for the defendant on the final hearing of the cause, the injunction would have deen dissolved, as a matter of course; but in this case the verdict for the defendant was on the first trial, and the complainants were entitled to another trial, before another special jury, as a matter of right, before the allegations in their bill were finally adjudicated. They had the right to *268introduce additional testimony in support of their case, to contradict or explain the defendant’s testimony offered on the first trial, and possibly might have desired to impeach the defendant’s witnesses on the second trial of the cause, so as to have secured a verdict in their favour. The defendant is indemnified by security for the eventual condemnation money in the cause. If it was necessary that the injunction should have been granted to stay waste until the first trial of the cause, the same necessity would seem to exist in favour of its continuance until the second trial, to which the party was entitled as a matter of right, under the statute. No reason has been assigned by the Court below, nor does any appear from the record, why the injunction ought not to be continued in the cause until the final hearing. We do not pretend to say a motion might not be properly made to dissolve an injunction, at any stage of the case, upon sufficient cause shown, and that the Court would be authorized to exercise its discretion in relation thereto; but we are of the opinion that the finding of the verdict for the defendant on the first trial of a cause, does not, under our practice, operate as a dissolution of the injunction as a matter of course, as was ruled by the Court below. The judgment of the Court below must therefore be reversed.